Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 24, 2020 has been entered.  Claims 1-44 are currently pending, of which claims 39-44 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-12, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 4,682,978, hereinafter “Martin”).
	Regarding claim 1, Martin discloses a catheter (Figs 2-3) comprising: a first tubular structure defining a first lumen (42), the first tubular structure having a first end (distal end) and a second end (proximal end), wherein the first end of the first tubular structure comprises a first opening (distal end opening 40), and wherein the second end of the first tubular structure comprises a second opening (proximal end opening); a second tubular structure defining a second lumen (44), the second tubular structure having a first end (distal end) and a second end (proximal end), wherein the second end of the second tubular structure comprises a third opening (proximal end opening); and a fourth opening (54) positioned in a sidewall of the second tubular structure between the first end of the second tubular structure and the second [AltContent: ]from distal to the fourth opening to the first portion of the first tubular structure (Fig 3; col 2, ln 59 [AltContent: ][AltContent: textbox (Tapering portion of 2nd tube)]– col 3, ln 22; see annotated Fig 3 below).  
[AltContent: textbox (PROXIMAL)][AltContent: textbox (4th opening)]
[AltContent: textbox (DISTAL)][AltContent: arrow][AltContent: textbox (1st portion of 1st tube)][AltContent: textbox (2nd portion of 1st tube)][AltContent: textbox (To 3rd opening)][AltContent: textbox (To 2nd opening)][AltContent: ][AltContent: connector][AltContent: textbox (1st opening)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    585
    186
    media_image1.png
    Greyscale


Regarding claim 7, wherein a longitudinal axis of the second portion of the first tubular structure is parallel to a longitudinal axis of the second tubular structure (see annotated Fig 3 above).  
Regarding claim 8, wherein a longitudinal axis of the second lumen is perpendicular to a longitudinal axis of the fourth opening (sidewall opening into/out of the page; see annotated Fig 3 below).  
[AltContent: textbox (X)][AltContent: arrow]
    PNG
    media_image1.png
    585
    186
    media_image1.png
    Greyscale



Regarding claim 10, wherein the second tubular structure comprises a rounded surface arranged to provide a rounded transition from the second tubular structure to the fourth opening (rounded surface forms opening 54; Fig 3).  
Regarding claim 11, wherein the first portion the first tubular structure is tapered (see annotated Fig 3 with respect to claim 1 above; and cross sections Figs 4-6).  
Regarding claim 12, wherein the first portion of the first tubular structure includes a variable diameter (see annotated Fig 3 with respect to claim 1 above; and cross sections Figs 4-6).  
Regarding claim 29, wherein an external housing (28) is coupled to an exterior surface of the second portion of the first tubular structure and an exterior surface of the second tubular structure (proximal ends thereof) (Fig 1; col 2, ll 45-48).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-12, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 5,348,536, hereinafter “Young”) in view of Martin (US 4,682,978).  
	Regarding claim 1, Young discloses the invention substantially as claimed including a catheter (Figs 1-2) comprising: a first tubular structure defining a first lumen (26), the first tubular structure having a first end (distal end) and a second end (proximal end), wherein the first end of the first tubular structure comprises a first opening (distal end opening 28), and wherein the second end of the first tubular structure comprises a second opening (proximal end opening); a second tubular structure defining a second lumen (24), the second tubular structure having a 

[AltContent: ][AltContent: textbox (Thickened distal portion forming wall of 4th opening)][AltContent: ][AltContent: textbox (2nd portion of 1st tube)][AltContent: ][AltContent: textbox (1st portion of 1st tube)][AltContent: textbox (To 3rd opening)][AltContent: textbox (To 2nd opening)][AltContent: arrow][AltContent: textbox (1st Tube)][AltContent: arrow][AltContent: textbox (2nd Tube)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th opening)][AltContent: textbox (1st opening)][AltContent: arrow]
    PNG
    media_image2.png
    206
    483
    media_image2.png
    Greyscale


However, Young teaches the second tubular structure terminates at the fourth opening and abuts a thickened distal portion forming the wall of the fourth opening, wherein the thickened distal portion tapers toward the distal end (see annotated Fig 2 above).  Young fails to disclose the second tubular structure extends distally past the fourth opening such that the second tubular structure tapers from distal to the fourth opening to the first portion of the first tubular structure.  Martin discloses a similar catheter comprising: a first tubular structure defining a first lumen (42), the first tubular structure having a first end (distal end) and a second end (proximal end), wherein the first end of the first tubular structure comprises a first opening (distal end opening 40), and wherein the second end of the first tubular structure comprises a second opening (proximal end opening); a second tubular structure defining a second lumen (44), the [AltContent: ]tubular structure (Fig 3; col 2, ln 59 – col 3, ln 22; see annotated Fig 3 below).  
[AltContent: textbox (PROXIMAL)][AltContent: textbox (4th opening)]
[AltContent: textbox (DISTAL)][AltContent: arrow][AltContent: textbox (1st portion of 1st tube)][AltContent: textbox (2nd portion of 1st tube)][AltContent: textbox (To 3rd opening)][AltContent: textbox (To 2nd opening)][AltContent: ][AltContent: connector][AltContent: textbox (1st opening)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    585
    186
    media_image1.png
    Greyscale



Martin teaches the second tubular structure (tubular structure defining second lumen 44) extends distally beyond the fourth opening and comprises an insert (56) disposed within the distal portion of the lumen to form a thickened wall portion (see cross sections Figs 4 and 5; col 3, ll 11-41).  Martin teaches the proximal end (60) of the insert terminates just short of the fourth opening (54) (col 3, ll 18-22).  To manufacture the catheter, Martin teaches a double lumen catheter is first formed (Figs 8-8a), the insert (56) is placed within the second lumen (Figs 10-10a), and the tip of the catheter is appropriately shaped and heat set to bond the insert with the material of the walls of the catheter (Figs 11-11a)(col 3, ll 47-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Young such that the catheter was formed with the second tubular structure extending distally 
[AltContent: textbox (Portion of 2nd tube having insert in modified embodiment tapers from distal to the 4th opening to the 1st portion of the 1st tube)]
[AltContent: arrow][AltContent: textbox (1st portion of 1st tube)][AltContent: textbox (1st opening)][AltContent: arrow][AltContent: ][AltContent: textbox (2nd portion of 1st tube)][AltContent: ][AltContent: textbox (To 3rd opening)][AltContent: textbox (To 2nd opening)][AltContent: arrow][AltContent: textbox (1st Tube)][AltContent: arrow][AltContent: textbox (2nd Tube)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th opening)]
    PNG
    media_image2.png
    206
    483
    media_image2.png
    Greyscale


Regarding claim 7, Young teaches wherein a longitudinal axis of the second portion of the first tubular structure is parallel to a longitudinal axis of the second tubular structure (see annotated Fig 2 above).  
Regarding claim 8, Young teaches wherein a longitudinal axis of the second lumen is perpendicular to a longitudinal axis of the fourth opening (see annotated Fig 2 below).  
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    206
    483
    media_image2.png
    Greyscale

Regarding claim 9, Young teaches wherein the second tubular structure comprises an angled surface arranged to provide an angled transition from the second tubular structure to the fourth opening (angled at distal end of lumen; see annotated Fig 2 below).  
[AltContent: arrow]
    PNG
    media_image2.png
    206
    483
    media_image2.png
    Greyscale

Regarding claim 10, Young teaches wherein the second tubular structure comprises a rounded surface arranged to provide a rounded transition from the second tubular structure to the fourth opening (rounded at opening 32; see annotated Fig 2 below).  
[AltContent: textbox (Rounded surface)][AltContent: arrow]
    PNG
    media_image2.png
    206
    483
    media_image2.png
    Greyscale


Regarding claim 12, Young teaches wherein the first portion of the first tubular structure includes a variable diameter (tapered towards the distal end; see annotated Fig 2 with respect to claim 1 above).  
Regarding claim 29, Young teaches wherein an external housing (hub 16) is coupled to an exterior surface of the second portion of the first tubular structure and an exterior surface of the second tubular structure (proximal ends thereof) (Fig 1).  

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536) and Martin (US 4,682,978), as applied to claim 1 above, further in view of Palestrant (US 5,807,311, hereinafter “Palestrant”).  
	Regarding claims 2, 3, and 6, Young and Martin disclose the invention substantially as claimed, as shown above, but fail to teach a stiffness or material difference between the first and second tubular structures.  Palestrant discloses a similar catheter comprising a first tubular structure defining a first lumen (18) and a second tubular structure defining a second lumen (12), wherein the first tubular structure extends beyond the distal end of the second tubular structure (Figs 1, 2).  Palestrant teaches the stiffness of the first tubular structure (18) is less stiff than the second tubular structure (12) such that the first tubular structure may collapse and flatten when blood is not flowing therethrough such that the catheter may occupy a smaller cross-sectional area in the blood vessel (col 7, ll 15-22).  The difference in stiffness may be achieved by forming the first and second tubular structures from different materials (col 8, ll 10-22) or by forming the first tubular structure with a thickness less than that of the second tubular structure (Figs 3A, 3B; col 7, ll 15-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Young to have the first tubular structure be less stiff than the second tubular structure by forming the 
Regarding claims 4 and 5, Palestrant teaches the material of the first and second tubular structures may be chosen to achieve the desired stiffness differences between the first and second tubular structures (col 8, ll 10-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the first and second materials of the first and second tubular structures included an elastomer, metal, hydrophilic polymer or combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536) and Martin (US 4,682,978), as applied to claim 1 above, further in view of Twardowski et al. (US 5,209,723, hereinafter “Twardowski”).  Regarding claim 13, Young and Martin disclose the invention substantially as claimed as shown above, but fail to teach the first tubular structure includes a coilable portion.  Twardowski discloses a similar catheter (10) comprising a first tubular structure defining a first lumen (20) and a second tubular structure defining a second lumen (18), wherein the first tubular structure extends beyond the distal end of the second tubular structure (Fig 1; col 4, ll 60-65).  Twardowski teaches the first portion of the first tubular structure (20) extending beyond the opening (26) of the second tubular structure (18) includes a coilable portion (col 2, ll 53-68; col 4, ln 65 – col 5, ln 3) having shape memory (col 5, ll 25-27 – can be straightened for insertion, but has shape memory to return to coiled shape in unstressed configuration).  Twardowski teaches the helical configuration “can serve to .  
Regarding claim 15, Twardowski teaches the catheter is capable of being straightened or movable between an elongated orientation for insertion and a coiled orientation for deployment within the vessel (col 5, ll 25-27).  It is obvious a guidewire having a greater stiffness than the catheter is capable of straightening the catheter lumen.  It is noted the guidewire is not positively recited in claim 15.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the coilable portion was movable between an elongated orientation and a coiled orientation by removing a guidewire having sufficient stiffness from the first lumen to allow the modified device of Young to be straightened for insertion and assume its precurved shape within the vessel.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536), Martin (US 4,682,978), and Twardowski (US 5,209,723), as applied to claim 13 above, further in view of Mahurkar et al. (US 5,221,255, hereinafter “Mahurkar”).  Young, Martin, and Twardowski disclose the invention substantially as claimed as shown above, but fail to disclose a plurality of openings in the coilable portion of the first portion of the first tubular structure.  Mahurkar discloses a similar catheter (10) comprising a first tubular structure defining a first lumen (14) and a second tubular structure defining a second lumen (13), wherein the first tubular structure extends beyond the distal end of the second tubular structure (Fig 1; col 4, ll 38-45).   Mahurkar teaches the first portion of the first tubular structure (14) extending distally .

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536) and Martin (US 4,682,978), as applied to claim 1 above, further in view of Brown (US 2013/0158507, hereinafter “Brown”).  Young and Martin disclose the invention substantially as claimed as shown above, but fail to teach the visualization markers.  Brown discloses a similar catheter (10) comprising a first tubular structure defining a first lumen (32) and a second tubular structure defining a second lumen (34), wherein the first tubular structure has a first distal opening (36) and the second tubular structure has a fourth opening (42) positioned in a sidewall thereof, and wherein the first tubular structure extends beyond the distal end of the second tubular structure (Figs 1, 2; para [0021, 0022]).  Brown further teaches the catheter comprises one or more visualization markers (52) positioned adjacent to the fourth opening (42) for aligning the side port within the target vessel (para [0023]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Young to include one or more visualization markers positioned adjacent to the fourth opening, as taught by Brown, for the purpose of visualizing the side port in situ and assist with positioning the device at the correct target location within the vasculature.

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536) and Martin (US 4,682,978), as applied to claim 1 above, further in view of Bardsley et al. (US 6,004,310, hereinafter “Bardsley”).  Regarding claims 17-20, Young and Martin disclose the invention substantially as claimed as shown above, but fail to teach the catheter includes reinforcing strands as claimed.  Bardsley discloses a similar multilumen catheter and teaches providing a reinforcing or support structure (135) in the form of metal strands arranged helically or in a braid along at least a portion of one of the tubular structures of the multilumen catheter, wherein the strands may comprise stainless steel (col 6, ll 30-46).  The reinforcing braid is “designed to impart the desired stiffness to the catheter shaft section and in particular ensure the cross-sectional shape of the lumen remains substantially undistorted as it undergoes the high flexure encountered during traversal of the sharp bends in the vascular pathway” (col 6, ll 15-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Young to include a plurality of stainless steel metal strands or strips arranged helically or in a braid along at least a portion of a length of one or both of the first tubular structure and the second tubular structure for the purpose of imparting the desired stiffness to the catheter to ensure the lumen remains undistorted as it is advanced through the vasculature.  
Regarding claims 21 and 22, Bardsley teaches “different braid materials as well as winding densities may be employed along the length of the catheter shaft to allow the stiffness of the catheter device to be "tuned" according to the desired performance requirements” (col 6, ll 49-52).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Young, Martin, and Bardsley such that a portion of the plurality of metal strands along the proximal portion of the device, including the second portion of the first tubular structure and the second tubular structure, were wider or thicker than a portion of the strands along the distal portion of the device, including along the first portion of the first tubular structure, for the purpose of tuning the .  

Claims 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536) and Martin (US 4,682,978), as applied to claim 1 above.  Young and Martin disclose the invention substantially as claimed, as shown above.  However, Young fails to disclose the claimed length and diameters. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Young to have a first lumen length ranging from about 40-200 cm, or have a diameter of the second portion of the first tubular structure range from about 0.018-0.05mm, or have the second tubular structure have a length ranging from about 35-190 cm, or have a diameter of the second tubular structure range from about 5 to 9 French inner diameter, or have the first portion of the first tubular structure have a length ranging from about 5-40 cm,or have an inner lumen diameter of the first portion of the first tubular structure range from about 0.018 to about 1 mm since Applicant has placed no criticality on these specific dimensions as evidenced by the specification merely citing preferred dimension ranges (see para [32]) and since modifying Young to have the specified dimensions would not adversely affect the function of the device.  The courts have recognized that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Claims 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536) and Martin (US 4,682,978), as applied to claim 1 above, further in view of Maginot (US 2002/0107475, hereinafter “Maginot”).  Regarding claim 30, Young and Martin disclose the invention substantially as claimed, including the catheter of claim 1.  However, Young fails to disclose a catheter system further comprising a second catheter positioned partially within the second lumen of the second tubular structure.  Maginot discloses a similar catheter system (Figs 20-22) comprising a catheter (402; Fig 21) including a first tubular structure having a first lumen (408) and a second tubular structure having a second lumen (410) (para [0184]).  The system further comprises a second catheter (original catheter 404 or replacement catheter 406; Fig 22) having a first end (distal end 426) and a second end (proximal end) (para [0191]), wherein the second catheter (404, 406) has a diameter that is less than a diameter of the second tubular structure (410) (second catheter sized to fit within second tubular structure; Figs 20-22; para [0185]), and wherein the second catheter is positioned at least partially within the second lumen of the second tubular structure and is moveable relative to the second tubular structure (para [0185]).  Maginot teaches the second catheter (404) may be replaced by a replacement second catheter (406) after a first period of time if there is blood clot build up that inhibits flow through the catheter (para [0186]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Young to include a second catheter positionable within the second tubular structure, as taught by Maginot, such that Young may also have the ability to replace the second catheter inserted through the second tubular structure of the first catheter if it becomes clogged during use without having to replace the entire first catheter.  
Regarding claim 35, Maginot teaches a locking system (threads 418 of first catheter and threads 420 of second catheter) configured to lock the second catheter (404, 406) in place (para [0188]).    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Young, Martin, .    

Claims 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536), Martin (US 4,682,978), and Maginot (US 2002/0107475), as applied to claim 30 above, further in view of Williams (US 2015/0366435, hereinafter “Williams”).  Regarding claims 31-34, the combination of Young, Martin, and Maginot disclose the invention substantially as claimed, but fail to disclose a mechanism for guiding the second catheter.  Williams discloses a mechanism to steer the distal end of a catheter including a wire (42) having a first end coupled to the distal end of the catheter and a second end coupled to a rotating threaded knob or spool (20), wherein the wire is wound around the rotating threaded knob or spool (20) such that turning the rotating threaded knob causes the wire to be wound around the rotating threaded knob to thereby cause the catheter to deflect to the side (Figs 1A-3; para [0034-35, 0042-43]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Young, Martin, and Maginot such that the second catheter had a steering mechanism comprising a wire and rotating threaded knob or spool, as taught by Williams, to give the user more control over the positioning of the distal end of the catheter.  

Claims 31, 33, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5,348,536), Martin (US 4,682,978) and Maginot (US 2002/0107475), as applied to claim 30 above, further in view of Bagaoisan et al. (US 2014/0018732, hereinafter “Bagaoisan”).  Regarding claims 31 and 33, the combination of Young, Martin and Maginot disclose the invention substantially as claimed, but fail to disclose a mechanism for guiding the second catheter.  Bagaoisan discloses a mechanism to steer the distal end of a catheter including a wire (1415) having a first end coupled to the distal end of the catheter and a second .  
Regarding claims 36-38, the combination of Young, Martin, and Maginot disclose the invention substantially as claimed, but fail to disclose a mechanism for advancing the second catheter within the first catheter.  Bagaoisan discloses a mechanism to advance an inner catheter member within an outer catheter member via a gear system comprising a first gear (1006) coupled to the outer catheter member and a second gear (1003) coupled to the inner catheter member, wherein rotation of the first gear is positioned perpendicular to an axis of rotation of the second gear such that a rotation of the first gear translates linear movement of the inner catheter member with respect to the outer catheter member (Figs 10A-B; para [0132]).  Alternatively, the inner and outer catheter members may longitudinally move with respect to each other via a rack and pinion system (para [0134-0136]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Young, Martin, and Maginot such that the outer first catheter and inner second catheter were in mechanical communication via a gear system or rack and pinion system, as taught by Bagaoisan, for the purpose of controllably advancing the second catheter within the first catheter.

Response to Arguments
Applicant’s arguments, see amendment, filed June 24, 2020, with respect to the rejection(s) of claim(s) 1-38 under Young (US 5,348,536) have been fully considered and are Martin (US 4,682,978).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771